OPINION — AG — ** QUESTION: IF THE APPROPRIATION MADE TO THE OKLAHOMA STATE REGENTS FOR HIGHER EDUCATION BOTH EFFECTIVE DECEMBER 22, 1949, AFTER SAID APPROPRIATION ARE ALLOCATED BY THE STATE REGENTS TO THE SEVERAL STATE INSTITUTIONS (UNIVERSITIES, COLLEGES) OF HIGHER EDUCATION FOR AUTHORIZED PURPOSES, MAY BE EXPENDED BY THE BOARDS OF CONTROL OF SAID INSTITUTIONS, INCLUDING THOSE OF THE " OKLAHOMA COLLEGE FOR WOMEN AT CHICKASHA " WITHOUT USING THE BOARD OF PUBLIC AFFAIRS AS THEIR CONTRACTING AND/OR PURCHASING AGENTS ? — AFFIRMATIVE (APPROPRIATION, BOARD OF PUBLIC AFFAIRS, BIDS, CONTRACTS, LETTING) CITE: ARTICLE XIIIA, SECTION 2 (FRED HANSEN)